UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 LINDSAY AMANDA CLEMM,

              Plaintiff,

       v.                                              17-CV-101
                                                       DECISION & ORDER
 NANCY A. BERRYHILL,
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



      On February 2, 2017, the plaintiff, Lindsay Clemm, brought this action under the

Social Security Act ("the Act"). She seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that she was not disabled. Docket

Item 1. On August 14, 2017, Clemm moved for judgment on the pleadings, Docket Item

14; on October 13, 2017, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 15; and on November 17, 2017, Clemm replied, Docket

Item 18.

      For the reasons stated below, this Court denies Clemm’s motion and grants the

Commissioner’s cross-motion.


                                   BACKGROUND


I.    PROCEDURAL HISTORY

      On March 8, 2013, Clemm applied for Supplemental Security Income benefits.

Docket Item 9 at 162. She claimed that she had been disabled since April 10, 2010,

due to fibromyalgia, obsessive compulsive disorder, depression, and anxiety. Id. at 85.
       On September 30, 2013, Clemm received notice that her application was denied

because she was not disabled under the Act. Id. at 109. She requested a hearing

before an administrative law judge ("ALJ"), id. at 107, which was held on May 7, 2015,

id. at 13. The ALJ then issued a decision on August 25, 2015, confirming the finding

that Clemm was not disabled. Id. at 27. Clemm appealed the ALJ’s decision, but her

appeal was denied, and the decision then became final. Id. at 5.


II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the evidence most relevant to Clemm’s objection.

Clemm was examined by several different providers but three—Yu-Ying Lin, Ph.D.,

Juan Echevarria, M.D., and Laura Cushman, Ph.D.—are of most significance to the

claim of disability here.


       A.     Yu-Ying Lin, Ph.D.

       Yu-Ying Lin, Ph.D., is a psychologist who saw Clemm for a consultative

examination on July 26, 2013. Docket Item 9 at 436. Dr. Lin opined about several

limitations, finding that Clemm was “mildly limited [in] maintaining attention and

concentration and maintaining a regular schedule” and “moderately limited in performing

complex tasks independently” and in “appropriately dealing with stress.” Id. at 437.

Despite those mild to moderate limitations, Dr. Lin also opined that Clemm’s psychiatric

problems did “not appear to be significant enough to interfere with the claimant’s ability

to function on a daily basis.” Id.




                                             2
       B.     Juan Echevarria, M.D.

       Juan Echevarria, M.D., is a state agency psychiatric consultant. Dr. Echevarria

reviewed the record evidence and assessed Clemm’s functional ability. Id. at 85-89; 95-

99. Dr. Echevarria opined that although Clemm’s attention, concentration, and memory

were “impaired,” she was “able to complete [activities of daily living] independently” and

had no “Restriction of Activities of Daily Living.” Id. at 89; 99.


       C.     Laura Cushman, Ph.D.

       Laura Cushman, Ph.D., is a psychologist who evaluated Clemm before surgery

at the request of her gastroenterologist. Id. at 365. Dr. Cushman found Clemm to have

a GAF score1of 74, which indicates that if symptoms are present, they are transient,

expected reactions to psychosocial stressors and no more than slight impairments to

daily functioning. Id. at 367.


III.   THE ALJ’S DECISION

       In denying Clemm’s application, the ALJ evaluated her claim under the Social

Security Administration’s five-step evaluation process for disability determinations. See

20 C.F.R. § 404.1520. At the first step, the ALJ must determine whether the claimant is




       1  The GAF score is a scale used by mental health clinicians and physicians to
rate the social, occupational, and psychological functioning of an individual. Scores
range from 1 to 100. A score of 51-60 indicates moderate symptoms (such as a flat
affect, circumlocutory speech, or panic attacks) or moderate difficulty in social,
occupational, or school functioning; a score between 41-50 indicates more serious
symptoms; and a score above 61 indicates only mild symptoms. See What Does My
GAF Score Mean?, HEALTHLINE, https://www.healthline.com/health/gaf-score (last visited
Mar. 26, 2019).

                                               3
currently engaged in substantial gainful employment. § 404.1520(a)(4)(i). If so, the

claimant is not disabled. Id. If not, the ALJ proceeds to step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any in the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If the claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);



                                             4
20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that the claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

       Here, at step one, the ALJ determined that Clemm had not engaged in

substantial gainful activity since the alleged onset date. Docket Item 9 at 15. At step

two, the ALJ found that Clemm suffered from several severe impairments: fibromyalgia,

greater trochanteric bursitis, asthma, obesity, and Raynaud’s syndrome of her hands

and feet. Id. at 16. At step three, the ALJ determined Clemm did not have an

impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

       At step four, the ALJ reached Clemm’s RFC:

       [C]laimant has the residual functional capacity to perform sedentary work as
       defined in 20 CFR 404.1567(a) and 416.967(a) except the claimant can lift and
       carry ten pounds on an occasional basis, sit for a total of eight hours during an
       eight-hour workday with only normal breaks and meal periods, and stand and/or
       walk up to two hours total in an eight-hour workday. She cannot stoop, crouch,
       kneel, or climb stairs on more than an occasional basis. She should not work in
       extreme cold environments. The claimant should not work in unventilated work
       areas that contain high concentrations of dust, fumes, gases, and vapors.


Id. At step five, the ALJ found that Clemm could perform the full range of sedentary

work, so there are jobs that exist in significant numbers in the national economy that

she can perform. Id. at 27. Therefore, the ALJ found that she was not disabled.




                                             5
                                  LEGAL STANDARDS


I. DISTRICT COURT REVIEW

       When evaluating a decision by the Commissioner, district courts have a narrow

scope of review: they are to determine whether the Commissioner's conclusions are

supported by substantial evidence in the record and whether the Commissioner applied

the appropriate legal standards. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

Indeed, a district court must accept the Commissioner's findings of fact if they are

supported by substantial evidence in the record. 42 U.S.C. § 405(g). Substantial

evidence is more than a scintilla and includes "such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009). In other words, a district court does not review a disability

determination de novo. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).


                                      DISCUSSION


I.     ALLEGATIONS

       Clemm objects to the ALJ’s RFC finding only insofar as it addresses or fails to

address her mental health evaluations. Docket Item 14-1 at 13-18; Docket Item 18 at 1-

4. More specifically, Clemm argues that the ALJ erred by failing to reconcile what she

argues is a direct conflict between the two mental health opinions of Drs. Lin and

Echevarria and between those opinions and the ALJ’s RFC finding. Id. She also

argues that the ALJ incorrectly weighed Dr. Cushman’s “limited evaluation,” see Docket

Item 14-1 at 17, “as a functional assessment,” see Docket Item 18 at 1; see also Docket

Item 14-1 at 16-17.


                                             6
II.    ANALYSIS

       When determining a plaintiff’s RFC, the ALJ must evaluate every medical opinion

received. 20 C.F.R. § 416.927(c). “[O]nly ‘acceptable medical sources' can be

considered treating sources . . . whose medical opinions may be entitled to controlling

weight. ‘Acceptable medical sources’ are further defined (by regulation) as licensed

physicians, psychologists, optometrists, podiatrists, and qualified speech-language

pathologists.” Genier v. Astrue, 298 F. App'x 105, 108 (2d Cir. 2008) (citing 20 C.F.R.

§ 416.913(a) and SSR 06-03P, 2006 WL 2329939 (Aug. 9, 2009)). Thus, while the ALJ

may consider the opinions of “other sources”—e.g., nurse practitioners—there is no

obligation to assign weight or give deference to these sources. Id. But the ALJ “should

explain the weight given to opinions from these ‘other sources,’ or otherwise ensure that

the discussion of the evidence in the determination or decision allows a claimant or

subsequent reviewer to follow the adjudicator's reasoning, when such opinions may

have an effect on the outcome of the case.” SSR 06-03P, at *6.

       A medical opinion is a statement from an acceptable medical source that

“reflect[s] judgments about the nature and severity of [the claimant’s] impairment(s),

including [] symptoms, diagnosis and prognosis, what [the claimant] can still do despite

impairment(s), and [] physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1).

“Regardless of its source, [the Commissioner] will evaluate every medical opinion”

received. § 404.1527(c). An ALJ must consider several factors when deciding the

weight to give a medical opinion, including the examining relationship, the extent and

nature of the treatment relationship, the length of the treatment relationship, whether the

medical opinion is supported by medical signs and laboratory findings, the opinion’s



                                            7
consistency with the record as a whole, the opinion source’s specialization, and other

factors the claimant brings to the ALJ’s attention. § 404.1527(c)(1)-(6).

       Here, Clemm argues that the ALJ reached an RFC that is inconsistent with the

opinions of Drs. Lin and Echevarria, to which he granted significant weight, without

explanation. Docket Item 14-1 at 15. More specifically, she argues that the ALJ erred

by not including in the RFC the mild to moderate mental limitations about which these

medical sources opined. Id. But contrary to Clemm’s argument, the opinions of Drs. Lin

and Echevarria are not inconsistent with the RFC. Indeed, both providers opined that

Clemm’s mental limitations did not interfere with her ability to function on a daily basis.

See Docket Item 9 at 89; 99; 436. Moreover, the ALJ addressed those limitations

explicitly and weighed them appropriately in reaching Clemm’s RFC. Id. at 26. Thus,

the “opined limitations” to which Clemm points, Docket Item 14-1 at 15, were addressed

by the ALJ but were not relevant to his RFC finding. And contrary to Clemm’s

argument, the RFC mirrors the two opinions to which the ALJ gave great weight.

       Clemm also argues that the opinions of Drs. Lin and Echevarria are inconsistent

with each other and that the ALJ erred by giving weight to both opinions without

reconciling their inconsistencies. Docket Item 14-1 at 16. According to Clemm, the

opinions conflict because contrary to Dr. Lin, Dr. Echevarria “did not find Plaintiff had

limitations with stress, maintaining a regular schedule, or performing complex tasks

independently.” Id. But Dr. Echevarria’s opinion says nothing about whether Clemm

had any such limitations. He did not opine on those issues at all, let alone in a way that

conflicted with Dr. Lin’s opinion. Docket Item 9 at 89-90. What is more, Dr.

Echevarria’s opinion that Clemm was able to complete the activities of daily living



                                             8
independently, id., is consistent with Dr. Lin’s opinion that none of Clemm’s mental

limitations interfere with her ability to function on a daily basis, id. at 437. So if there

were any inconsistencies, they did not affect the relevant conclusions about which both

providers and the ALJ agreed.

       Finally, Clemm objects to the weight the ALJ gave Dr. Cushman’s opinion, calling

it a “one-time, non-function-by-function evaluation.” Docket Item 14-1 at 16. As a

psychologist, Dr. Cushman is an acceptable medical source, and her statement about

Clemm’s GAF score is a medical opinion because it “reflect[s] judgments about the

nature and severity of [Clemm’s] impairment(s).” 20 C.F.R. § 404.1527(a); see also

Mitchell v. Colvin, 2015 WL 5306208, at *12 (S.D.N.Y. Sept. 10, 2015) (“For purposes of

the Social Security disability programs, when it comes from an acceptable medical

source, a GAF rating is a medical opinion.”) (quoting SOCIAL SECURITY ADMINISTRATION,

ADMINISTRATIVE MESSAGE AM–13066 REV, (Oct. 14, 2014)). Moreover, the ALJ

addressed the appropriate factors in assigning weight to that opinion. He recognized

that Dr. Cushman was not a treating source because she examined Clemm only once.

Docket Item 9 at 25. He noted that Dr. Cushman’s opinion was consistent with her

examination as well as with other evidence in the record. Id. And he explained that

was why he gave Dr. Cushman’s opinion the weight that he gave it. Id. Again, Clemm’s

arguments to this Court provide no reason to revisit the ALJ’s decision.




                                               9
                                       CONCLUSION


         The ALJ’s decision was neither contrary to the substantial evidence in the record,

nor did it result from any legal error. Therefore, for the reasons stated above, Clemm’s

motion for judgment on the pleadings is DENIED, the Commissioner’s cross motion for

judgment on the pleadings is GRANTED, the complaint is DISMISSED, and the Clerk of

Court shall close the file.

         SO ORDERED.

Dated:         May 28, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             10
